Citation Nr: 0823628	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss and concentration difficulty.

2.  Entitlement to service connection for stiff joints, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to August 
1996.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2006, at which time, it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to conduct specified 
procedural and evidentiary development.  Following the AMC's 
completion of the requested actions, the case has been 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Upon return of the case to the Board, it was noted that the 
veteran had been afforded a hearing before the Board, sitting 
at the RO, in February 2006 by an individual who is no longer 
employed by the Board.  The veteran was advised of this fact 
by the Board's correspondence of June 2008 and he was offered 
the opportunity to testify at another Board hearing before an 
individual who would decide the veteran's appeal.  See 
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2007).  
In his response, received by the Board in July 2008, he 
indicated his desire to appear at a hearing before the Board, 
sitting at the RO (i.e., Travel Board hearing).  Remand is 
thus required to effectuate the veteran's hearing request.  


Accordingly, this case is REMANDED for the following action:

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
his pending appeal involving his claims 
for service connection for memory loss, 
concentration difficulty, and stiff 
joints.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.707 (2007).  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




